DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Acknowledged elected Claims
Applicant’s election of Group I, Claims 1-8 in the reply filed on 05/17/2022, with traverse, is acknowledged. 

Answer to Arguments with Traverse
Applicant’s election with traverse of Group I, Claims 1-8, drawn to convolutional neural network, classified in Class G06V 10/454 in the reply filed on 05/17/2022 is acknowledged. The traversal is on the ground(s) that art for Groups I and II would all be found in the same class (for example, G06V 10/454). This is not found persuasive because Groups II would not fall in the same class as indicated in the Requirement for Restriction/Election dated 04/21/2022.
The requirement is still deemed proper and is therefore made FINAL.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (CN107545248A) (hereinafter Wan) and further in view of Horii (US20200380665A1)  (hereinafter Horii).

Regarding Claim 1, Wan meets the limitations as follows: 
A convolutional neural network, comprising layers in an order of: an input component receiving a batch of an image; [i.e. In the CNN, input image is processed through series of convolution layers, active layer, pooling layer and a fully connected layer and outputting the result as the category probability layer (the softmax layer); Fig. 2B, Pg. 18-19]
a first convolution layer with initial Gabor filters that generates a first feature map; [i.e. initialization is performed based on parameter value of the convolution kernel of Gabor filter; Pg. 16, where Gabor kernel parameters are θ, φ, γ, λ, σ; Pg. 18]



a first fully-connected layer classifying the second feature maps into an output component. [i.e. in the CNN, the image are processed through a series of convolution layer, an active layer, pooling layer and a fully connected layer and outputting the result as the category probability layer (the softmax layer); Pg. 18]
Wan does not explicitly disclose the following claim limitations:
… a first pooling layer reducing dimensions of the first feature maps; 
a second convolution layer with random kernels that generates a second feature maps; 
a second pooling layer reducing dimensions of the second feature maps; and …
However, in the same field of endeavor Horii discloses the deficient claim limitations, as follows:
… a first pooling layer reducing dimensions of the first feature maps; [i.e. convolutional neural network (CNN) that includes ﬁrst pooling layer 44a; Fig. 2, and associated text, Para 0025, where each pooling layer reduces the size of the image; Para 0028, and therefore by repeating a convolutional process and a pooling process, the size of the image is progressively reduced; Para 0029] 
a second convolution layer with random kernels that generates a second feature maps; [i.e. A convolutional neural network includes a convolutional layer that extracts a feature through a convolutional process and a fully connected layer that performs recognition by using a probability calculated by a Softmax function, etc.; Para 0020, the second convolutional layer 42b, the second pooling layer 44b,; Fig. 2, and associated text, Para 0025, 0029] 
a second pooling layer reducing dimensions of the second feature maps; [i.e. By repeating a convolutional process and a pooling process, the size of the image is progressively reduced.; Fig. 2, and associated text, Para 0029] and …
Wan discloses a CNN where images are processed through a series of convolution layer, an active layer, pooling layer and a fully connected layer and outputting the result as the category probability layer (the softmax layer), where initialization is performed based on parameter value of the convolution kernel of Gabor filter. Horii discloses a convolutional neural network (CNN) includes a series of convolutional layer that extracts a feature through a convolutional process, and pooling layers that reduces the size of the image and a fully connected layer that performs recognition by using a probability calculated by a Softmax function, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Wan and Horii would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wan add the teachings of Horii as above, in order to inhibiting an increase in the workload required for learning. [Horii: Para 0009]

Regarding Claim 2, Note the Rejection for claim 1, wherein Horii further discloses
The convolutional neural network as claimed in claim 1 further comprising a third pooling layer defined between the input component and the first convolution layer. [i.e. the third pooling layer 44c; Fig. 2, and associated text, Para 0029]

Regarding Claim 3, Note the Rejection for claim 1, wherein Horii further discloses
The convolutional neural network as claimed in claim 1, wherein a number of kernels to the initial Gabor filters corresponded to a number of frequency carriers multiplied by a number of orientation vectors . [i.e. obtain the convolution kernel of the Gabor ﬁlter based on the number of channels, image size, Gabor ﬁlter parameter, that is size of the Gabor ﬁlter. direction of the Gabor ﬁlter can be expressed by angle and training image to be long (transverse pixel point number), where the Gabor filter parameters are θ, φ, γ, λ, σ; where θ is the θ represents direction of Gabor kernel function, γ may represent the aspect ratio (aspect ratio), and λ represents the wavelength parameter (i.e. frequency parameters); Pg. 4, 18, 20-23]

Regarding claim 4, Wan and Horii meet the claim limitations as set forth in claim 1 and 3.
The convolutional neural network as claimed in claim 3, wherein the number of frequency carriers is determined based on the scale of targeting features and the pixel size of the image. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 3; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 8, Wan and Horii meet the claim limitations as set forth in claim 1.
The convolutional neural network as claimed in claim 1, further comprising a second fully-connected layer defined between the first fully-connected layer and the output component, which contains two neurons representing the detection result. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Allowable Subject Matter
Claim 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reason(s) for objected the claim(s) to be allowed:
The examiner has found that the prior art(s) of records does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s). Therefore, applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488